            Case 2:20-cv-02434-KJM-AC Document 26 Filed 08/05/21 Page 1 of 1



 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U.S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
 5   Attorneys for the United States
 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           2:20-CV-02434-KJM-AC
12                  Plaintiff,
                                                         ORDER TO EXTEND THE
13          v.                                           DEADLINE TO SUBMIT A JOINT
                                                         STATUS REPORT FROM AUGUST 6,
14   APPROXIMATELY $7,200.00 IN                          2021 TO OCTOBER 6, 2021
     U.S. CURRENCY, AND
15
     APPROXIMATELY $9,000.00 IN
16   U.S. CURRENCY,
17                  Defendants.
18

19          Pursuant to the United States’ Request to Extend the Deadline to file a Joint Status Report, the

20 Court finds that there is good cause to extend the deadline to file a Joint Status Report from August 6, 2021

21 to October 6, 2021.

22          IT IS SO ORDERED.

23 DATED: August 5, 2021.

24

25

26

27

28
                                                         1                       Order to Extend the Deadline to Submit
                                                                                 a Joint Status Report
